Joseph R. Marro, J.
This is an action to recover the sum of $12.50 paid by the plaintiff for a six-man jury in a prior action in this court, and which action was settled or otherwise disposed of before trial.
By subdivision 3 of section 118 of the former New York City Municipal Court Code, it was provided that if an action was *772settled or discontinued before trial, “ all jury and jurors’ fees paid by any party as provided in this act shall be returned forthwith to such party by the clerk of the court to whom such jury fee was paid
By chapter 516 of the Laws of 1922, the foregoing subdivision was repealed; providing, however, for the return of such jury fee paid in any action begun prior to April 6, 1922, the effective date of that act.
Accordingly, jury fees paid thereafter, and up to and including the present, may not be refunded where the action was settled or otherwise disposed of before trial.
A similar opinion was rendered by Acting Corporation Counsel Arthur J. W. Hilly on June 29,1926 (set out in volume 68 of the Opinions of the Corporation Counsel of the City of New York, compiled by A. H. Matthews, pp. 615-616).
Judgment is directed in favor of the defendant dismissing the complaint on the merits.